NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MELIKE DEWEY,                                   No. 22-55516

                Plaintiff-Appellant,            D.C. No. 2:21-cv-09834-VBF-PLA

 v.
                                                MEMORANDUM*
SUPERIOR COURT OF CALIFORNIA,
County of Ventura; ERIK NASARENKO;
ALEXA LEIBL; UNITED STATES
DEPARTMENT OF JUSTICE; GAVIN
NEWSOM; ROB BONTA; DOES,

                Defendants-Appellees.

                  Appeal from the United States District Court
                       for the Central District of California
                 Valerie Baker Fairbank, District Judge, Presiding

                           Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Dewey’s motion for in forma pauperis status (Docket Entry No. 3) is

granted. The Clerk will amend the docket to reflect this status.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Melike Dewey appeals pro se from the district court’s judgment dismissing

for lack of subject matter jurisdiction her action alleging various claims. We have

jurisdiction under 28 U.S.C. § 1291. We affirm.

      In her opening brief, Dewey fails to address the district court’s basis for

dismissal and has therefore waived her challenge to the district court’s order. See

Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“[W]e

will not consider any claims that were not actually argued in appellant's opening

brief.”); Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues not

supported by argument in pro se appellant’s opening brief are waived).

      Contrary to Dewey’s contention, the district court’s order of dismissal was

signed properly. See C.D. Cal. R. 5-4.7.3 (electronically filed court orders do not

require an original signature).

      We reject as meritless Dewey’s contentions that the district court erred in

declining to enter default judgment and violated her constitutional rights, and that

the magistrate judge exceeded his jurisdiction.

      Dewey’s motion to expedite (Docket Entry No. 6) is denied.

      AFFIRMED.




                                          2                                    22-55516